People v Ward (2015 NY Slip Op 00565)





People v Ward


2015 NY Slip Op 00565


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
COLLEEN D. DUFFY, JJ.


2013-00596
 (Ind. No. 129/12)

[*1]The People of the State of New York, respondent,
vRicky Ward, appellant.


Judah Maltz, Kew Gardens, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Laurie K. Gibbons and Annette M. Lalic of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (St. George, J.), rendered December 13, 2012, convicting him of robbery in the third degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The complainant testified at trial that on January 9, 2012, at approximately 11:20 p.m., while he was walking on a street in Nassau County, he was approached by two men, one of whom was the defendant. The complainant testified that the defendant grabbed the complainant's chain from around his neck, and the complainant felt a hard object being pressed into his chest or ribs, which he believed to be a gun. When two police officers approached in an unmarked vehicle, the defendant and his accomplice walked away. The police recovered the complainant's chain nearby. The defendant and his accomplice were arrested shortly thereafter.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant forcibly stole property from the complainant, thereby establishing the defendant's guilt beyond a reasonable doubt of the crimes of robbery in the third degree and grand larceny in the fourth degree (see Penal Law §§ 160.05, 155.30[5]; People v Rupert, 118 AD3d 1126, 1127; People v Cusimano, 47 AD3d 725; People v Simmons, 31 AD3d 1051, 1053). Moreover, upon the exercise of our factual review power (see CPL 470.15[5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644-645; People v Cusimano, 47 AD3d 725; People v Simmons, 31 AD3d at 1053).
DILLON, J.P., LEVENTHAL, CHAMBERS and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court